                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

REX GAINEY,
    Plaintiff,

vs.                                          Case No.: 3:17cv361/LAC/EMT

RICHARD AUSTIN,
     Defendant.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 15, 2018 (ECF No. 39). The parties have

been furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation and the objections thereto,

I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendant Austin’s motion for summary judgment (ECF No. 28) is
                                                                   Page 2 of 2

GRANTED, and judgment will be entered in favor of Defendant Sergeant Austin

and against Plaintiff Gainey.

       DONE AND ORDERED this 13th day of December, 2018.



                                    s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:17cv361/LAC/EMT
